Citation Nr: 0827046	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to January 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in June 2005 and July 2006 when 
it was remanded for further development.


FINDINGS OF FACT

1. A psychiatric disorder was not noted on service entrance 
examination; however, clear and unmistakable evidence shows 
that the veteran had a variously diagnosed psychiatric 
disability that preexisted military service.

2. During service the veteran experienced symptoms of 
depression and mood disorder not otherwise specified (NOS); 
there is no clear and unmistakable evidence that the 
preexisting depression and mood disorder NOS was not 
aggravated by service.

3. Clear and unmistakable evidence shows that during service 
there was no chronic increase beyond natural progression in 
the severity of the veteran's preexisting post-traumatic 
stress disorder (PTSD); any chronic disability due to 
substance abuse, substance induced mood disorder, and any 
substance induced psychotic disorder are due to willful 
misconduct/resulted from abuse of alcohol or drugs.


CONCLUSIONS OF LAW

1. Service connection for depression and mood disorder NOS is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.384 
(2007).

2. Service connection for a variously diagnosed psychiatric 
disability, other than depression and mood disorder NOS, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.384 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, July 
2005, November 2005, July 2006, and March 2007 letters 
provided certain essential notice prior to the readjudication 
of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  These letters explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), July 2006 and March 2007 letters 
informed the veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/ 
supplement the record and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The veteran's service personnel and treatment records and 
pertinent available post-service treatment records have been 
secured.  The RO arranged for VA examinations in December 
2005 and March 2007.  The Board notes that its June 2005 
remand requested the RO obtain certain private treatment 
records that appeared to be outstanding.  A July 2005 letter 
requested the veteran provide VA Form 21-4142, Authorization 
and Consent to Release Information to VA.  He did not respond 
to this letter and in February 2006 indicated that he had no 
more information to submit to support his appeal at that 
time.  In May 2007, the veteran provided VA Form 21-4142 for 
more recent treatment records, but did not provide 
information necessary to obtain the treatment records 
previously requested.  VA is unable to obtain these private 
treatment records without further help from the veteran.  As 
the duty to assist is not a one-way street (see Wood v. 
Derwinski, 1 Vet. App. 190 (1991)), VA's assistance 
obligations are met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's service treatment records (STRs) are silent for 
complaints, findings, treatment, or diagnosis relating to a 
psychiatric disorder.  On January 1974 service entrance 
examination and August 1976 reenlistment examination, his 
psyche was clinically noted to be normal.  Service personnel 
records show the veteran was highly motivated and received 
positive performance evaluations.

March 1998 to June 2005 VA treatment records show treatment 
for substance abuse and a variously diagnosed psychiatric 
disorder.  In March 1998, the veteran reported having 
depression since childhood and that his addictions were 
attempts to cope with his problems.  In January 2000, he 
reported drinking since he was 12.  A January 2000 record 
indicates he was diagnosed as bipolar in 1998, but it was 
believed this was a misdiagnosis because of his drug and 
alcohol abuse.  An April 2000 mental health clinic note shows 
assessments of depressive disorder, not otherwise specified; 
cocaine and amphetamine dependence; alcohol abuse; and 
pathological gambling.  An August 2001 record shows Axis I 
diagnoses of cocaine dependence; amphetamine dependence; 
alcohol abuse; and substance induced mood disorder.

June 1998 to July 2000 private treatment records from the 
Community Hospital of the Monterey Peninsula show ongoing 
treatment for substance abuse.  A June 1998 admission history 
and physical examination report shows diagnostic impressions 
of mixed substance abuse, secondary to alcohol, opiates, 
cocaine, and amphetamines; altered level of consciousness, 
secondary to mixed substance abuse, and major depression with 
suicidal ideations.  A December 1999 admission psychiatric 
evaluation shows Axis I diagnoses of mood disorder, not 
otherwise specified; bipolar by history, but this is 
uncertain; and mixed substance abuse.  A July 2000 discharge 
summary reveals diagnoses of cocaine and alcohol intoxication 
and underlying depression.

A July 2002 letter from Dr. M. L. states that he treated the 
veteran in the late 1970s for mood disorder and pathological 
gambling.  He indicated that it was unclear whether there was 
a relationship between his disability and the military.

A February 2003 letter from layperson D. E. indicates that he 
has known the veteran since the summer of 1975 and that they 
served together.  He worked in the Chaplain's office in the 
military hospital and the veteran often visited him.  As long 
as he has known the veteran, he has had periods when he has 
displayed behaviors that are consistent with depression; he 
is often moody, withdrawn, and sleeps more than what is 
considered normal.  The lay witness remembered the veteran 
being particularly distant and withdrawn after returning from 
two assignments away.  He recalled that the veteran was under 
psychiatric care shortly after leaving service and that 
during the 1980s, he took disability leave from his job for 
psychological reasons.  He expressed awareness that the 
veteran continued to have problems with depression and 
stress.

A March 2003 statement from the veteran's wife states that he 
was fun-loving prior to service.  During his service their 
marriage plans had to be set aside when he was sent to 
Pennsylvania to work with Vietnamese refugees.  She remembers 
the veteran showing signs of sadness.  He was very unhappy 
about being away and hated his temporary assignment.  He 
began always looking for the negatives in life.  She reported 
that he started to see a psychiatrist after service to deal 
with his problems.  She remembered that every time he was 
sent into the field he returned more introverted; he was a 
very different person than prior to service.  

April 2003 statements from the veteran's two brothers state 
that he was very motivated and social prior to service.  
During his service they noticed changes in his personality in 
that his emotions became unpredictable; he acted withdrawn 
and uncommunicative.

On December 2005 VA examination, the veteran reported that 
during ongoing psychiatric treatment he uncovered that he has 
been depressed since he was about four to five years old 
because his mother was in and out of a mental institution for 
probable schizophrenia and his father was a pathological 
gambler and an alcoholic.  He reported a history of substance 
abuse dating to when he began using barbituates and 
amphetamines at the age of 15.  The Axis I diagnoses were 
mood disorder not otherwise specified with secondary cocaine 
dependence, alcohol dependence, amphetamine, and cannabis 
abuse.  The examiner reviewed the veteran's claims file and 
provided the following opinion:

I believe that his mood disorder is at least as 
likely as not exacerbated by the veteran's 
military service while on active duty, because he 
became more depressed and was seen by a 
psychiatrist shortly after he left the service, 
according to his Army friend [D. E.'s] statement, 
the veteran's statement, his wife's statement and 
two brothers' statements, and Dr. [M. L.].

I believe that he had preexisting mood disorder 
prior to his military service.

I also believe that he has been medicating his 
mood disorder with polysubstance abuse and 
alcohol since he was 15 years old.

On March 2007 VA examination, the examiner completed a 
thorough interview of the veteran and reviewed his claims 
file.  The veteran reported that he was raped by his 
stepmother when he was 12 and that his father was physically 
and emotionally abusive.  These experiences traumatized and 
depressed him.  He began drinking when he was 12 and was 
using amphetamines, barbituates, and LSD soon thereafter.  He 
saw a counselor when he was 15 or 16 years old after 
experiencing a five day long "psychotic break" after using 
LSD.  He reported continuing to use substances during 
service, but mainly alcohol.  He saw a chaplain's assistant 
during service because of his depression and began seeing a 
psychiatrist following service for depression and a gambling 
problem.  He denied experiencing any specific trauma during 
service that would have led to an increase in severity of 
PTSD.  He reported that he had no history of manic or 
psychotic episodes that were not specifically substance 
induced.  Axis I diagnoses were alcohol abuse/dependence; 
cocaine abuse/dependence; mood disorder, not otherwise 
specified - more likely than not, in large part, secondary to 
substance-induced mood disorder; history of substance-induced 
psychotic disorder; PTSD (pre-military trauma) with 
associated depression; and history of pathological gambling.  
She opined that these mental health problems (other than 
pathological gambling) predated his service.  The examiner 
noted that there was no diagnosis of bipolar disorder because 
his chronic substance abuse correlated very directly with his 
periods of reported mania and psychosis.  She indicated that 
he had PTSD with depression related to his history of 
childhood physical, emotional, and sexual abuse and that it 
was independent from his drug and alcohol abuse.  Underlying 
substance abuse had contributed to his mood swings and 
clearly exacerbated symptoms of PTSD and depression.  
Depression persisted during service; routine military life, 
including deployment to areas outside of his fiancée's 
geographical location, "as likely as not, may have caused 
some minimal exacerbation of his depression."  She noted 
that his ongoing alcohol dependence and chronic polysubstance 
abuse appear to "have significantly compounded his mood 
disorder [not otherwise specified]."  She provided the 
following opinion:

The contribution of his "routine military 
service" to any exacerbation of his 
depression/mood disorder is felt to be minimal, 
though it is, as likely as not, that he may have 
experienced some mild increase in depression 
during his time in service as indicated in [the 
December 2005 VA examiner's report].  It is felt, 
more likely than not, that the great majority of 
the veteran's exacerbation of depression/mood 
disorder NOS during his time in service was 
related to his ongoing alcohol and cannabis abuse 
during his military service.

April 2007 to May 2007 private treatment records from The 
Camp Recovery Center show the veteran was hospitalized for 
treatment of poly-drug dependence.  An April 2007 admission 
evaluation notes Axis I diagnoses of depression and drug and 
alcohol dependence.  The veteran provided a history of being 
raped by his stepmother when he was 12 and being physically 
and emotionally abused by his father. 

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309; see Splane v. West, 216 F. 3d 1058 (2000) 
(holding that the provisions of 38 U.S.C.A. § 1112(a) also 
establish a presumption of service aggravation for chronic 
diseases that existed prior to service but first became 
manifest to a degree of disability of 10 percent or more 
within the presumptive period after service).  "Psychosis" 
is defined to include brief psychotic disorder; delusional 
disorder; psychotic disorder due to general medical 
condition; psychotic disorder not otherwise specified; 
schizoaffective disorder; schizophrenia; schizophreniform 
disorder; shared psychotic disorder; and substance-induced 
psychotic disorder.  38 C.F.R. § 3.384.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1131, 1137; 
38 C.F.R. § 3.304.  A pre-existing injury or disease is 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. §§ 1111, 1131, 1137; 38 C.F.R. § 3.306.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 
(Fed. Cir. 2004).

Temporary flare-ups of a preexisting disorder during service, 
without evidence of a worsening of the underlying condition, 
do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

The record shows that the veteran has had several Axis I 
diagnoses during the appeal period; these have included 
depression, mood disorder NOS, substance induced mood 
disorder, substance induced psychotic disorder, drug and 
alcohol abuse, and PTSD with associated depression.  Hence, 
the evidence shows (and it is not in dispute) that the 
veteran currently has a psychiatric disability.  
On January 1974 entrance examination, the veteran's psyche 
was clinically noted to be normal.  Consequently, a finding 
that the veteran's psychiatric disability preexisted service 
can only be made if clear and unmistakable evidence exists to 
rebut the presumption of soundness.  The Board finds that 
such evidence exists.  The veteran has consistently reported 
that he was physically and sexually abused when he was a 
child and both December 2005 and March 2007 VA examiners 
found his reports credible and concluded that he had 
preexisting psychiatric disorders resulting from this abuse.  
While the veteran's account of preservice existence of a 
psychiatric problem does not by itself constitute evidence 
that the disorder preexisted service, the Board finds that 
competent VA medical examiners have evaluated the veteran and 
have concluded that his disability is consistent with his 
reported history and that they preexisted service.  Hence, 
the Board finds that the December 2005 and March 2007 VA 
examination reports are clear and unmistakable evidence that 
his psychiatric disabilities preexisted service.  

The veteran has reported that he experienced symptoms of 
depression during service and credible lay evidence provided 
by service comrade, D. E., his two brothers, and his wife 
corroborate that he experienced depression and withdrawal 
during service.  He is entitled to a further presumption that 
his psychiatric disabilities were aggravated by his service; 
and this presumption likewise is rebuttable only by clear and 
unmistakable evidence of non-aggravation.  See Wagner, 370 
F.3d at 1096.

Depression and Mood Disorder NOS

The Board finds that the record does not contain clear and 
unmistakable evidence of non- aggravation of depression and 
mood disorder NOS.  Specifically, while the March 2007 VA 
examiner concluded that the veteran's substance abuse more 
predominantly affected his current psychiatric condition, she 
also found that it was at least as likely as not that the 
veteran experienced at least a minimal exacerbation of 
symptoms of depression and mood disorder NOS during service; 
she did not conclude that this was due to the natural 
progress of the disease.  This conclusion provides support 
that the veteran's preexisting depression and mood disorder 
NOS were aggravated during service, and there is no evidence 
to the contrary.  The December 2005 VA examiner's opinion 
also concludes that military service aggravated his pre-
existing mood disorder.  Hence, as clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
and the record does not contain such evidence regarding 
depression and mood disorder NOS, but rather contains 
evidence supporting such aggravation, the Board finds that 
service connection for depression and mood disorder NOS is 
warranted.

Psychiatric Disorders other than Depression and Mood Disorder 
NOS

Regarding psychiatric disorders other than depression and 
mood disorder NOS, including substance induced mood disorder, 
substance induced psychotic disorder, and PTSD, the record 
contains clear and unmistakable evidence that these disorders 
did not increase in severity during service beyond the 
natural progression of the disease.  

The veteran has been diagnosed in the past with substance 
induced psychotic disorder, which is a psychosis entitled to 
presumptive service connection if the preexisting condition 
manifested to a degree of 10 percent within the first post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309, 3.384.  While a July 2002 letter from Dr. 
M. L. indicates that he treated the veteran shortly after 
service for psychiatric concerns, the letter indicates that 
he was treated for mood disorder and pathological gambling 
and not for a psychotic disorder.  Additionally, even if he 
received treatment for substance induced psychotic disorder 
within a year after service, the evidence of record does not 
show that this disability manifested to a degree of 10 
percent within that one year period.  Hence, service 
connection for substance induced psychotic disorder on a 
presumptive basis is not warranted.  

The March 2007 VA examiner specifically concluded that the 
veteran's substance abuse since service predominantly caused 
an increase in severity of PTSD, substance induced mood 
disorder, and substance induced psychotic disorder and was 
the far more likely etiology of the veteran's current 
psychiatric problems.  An injury or disease incurred or 
aggravated during active service shall not be deemed to have 
been incurred or aggravated in the line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs as it is willful misconduct.  38 C.F.R. § 3.301.  The 
examiner noted that substance abuse was independent of PTSD 
and that substance induced mood and psychotic disorders were 
secondary to the substance abuse.  The Board notes that the 
December 2005 VA examiner provided an opposite conclusion 
that the veteran treated his preexisting conditions with 
alcohol.  However, the March 2007 VA examiner specifically 
noted the December 2005 opinion, but still concluded that 
alcohol and substance abuse exacerbated these conditions 
rather than resulted from them.  Hence, the Board finds the 
VA examiner's opinion that substance abuse was independent of 
PTSD to be more probative than the December 2005 VA opinion 
as the March 2007 examiner considered the veteran's entire 
history, reviewed the veteran's claims file, described the 
veteran's psychiatric disabilities in sufficient detail, and 
reviewed the December 2005 VA opinion prior to reaching any 
conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (finding that an examination report is adequate where 
it describes the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).  

The March 2007 VA examiner concluded that a large part of the 
veteran's current psychiatric disability arose from his 
alcohol and drug abuse since service and that this abuse 
exacerbated these disorders.  The veteran denied experiencing 
any specific trauma during service that would have led to an 
increase in severity of PTSD.  The veteran reported he had no 
history of manic or psychotic episodes that were not 
specifically substance induced.  The preponderance of this 
evidence clearly and unmistakably shows that PTSD, substance 
abuse, substance induced mood and psychotic disorders did not 
increase during service beyond their natural progression and 
that any increase in severity was the result of substance 
abuse, which is willful misconduct.  [Regarding diagnoses of 
substance induced mood and psychotic disorder, the Board 
notes that secondary service connection related to the 
chronic use of alcohol and drugs is only available for 
organic diseases or disabilities, and the record does not 
show that the veteran's mood and psychotic disorders are 
organic diseases or disabilities.  38 C.F.R. § 3.301(c)(2)).]  

As the record contains clear and unmistakable evidence that 
the veteran's psychiatric disorders other than depression and 
mood disorder NOS increased in severity as a result of 
substance abuse that was independent of the preexisting 
psychiatric disorders, and since such abuse constitutes 
willful misconduct, the preponderance of the evidence is 
against the veteran's claim of service connection for a 
psychiatric disorder other than depression and mood disorder 
NOS, and such claim must be denied. 


ORDER

Service connection for depression and mood disorder NOS is 
granted.

Service connection for a variously diagnosed psychiatric 
disability other than depression and mood disorder NOS is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


